Exhibit 12 INTEGRYS ENERGY GROUP COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions) 6 months EARNINGS Net income (loss) from continuing operations $ $ ) $ Provision for income taxes Income (loss) from continuing operations before income taxes Less: Undistributed earnings of less than 50% owned affiliates ) ) ) Preferred stock dividends of subsidiary (a) Interest capitalized (b) - ) - Adjusted income (loss) from continuing operations before income taxes ) Total fixed charges as defined Total earnings as defined $ FIXED CHARGES Interest expense $ Interest capitalized (c) Interest factor applicable to rentals Preferred stock dividends of subsidiary (a) ) Total fixed charges as defined $ RATIO OF EARNINGS TO FIXED CHARGES (d) (a) Preferred stock dividends of subsidiary are computed by dividing the preferred stock dividends of subsidiary by 100% minus the income tax rate. (b) Includes interest capitalized for the unregulated segment. (c) Includes allowance for funds used during construction. (d) For the 12 months ended December 31, 2009, earnings were inadequate to cover fixed charges by $4.2 million, driven by a pre-tax non-cash goodwill impairment loss of$291.1 million.
